Citation Nr: 0926770	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Boston, Massachusetts, which 
increased the Veteran's evaluation for his PTSD to 50 
percent.  The Veteran contends that he is entitled to a 100 
percent rating for his PTSD.  

In May 2005, the Board denied the Veteran's claim for an 
increased rating for his PTSD.  The Veteran appealed that 
decision to the United States Court of Appeals for Veteran's 
Claims (Court).  In a March 2007 Memorandum Decision, the 
Court set aside the Board's May 2005 decision and remanded 
the matter for further adjudication.  In October 2007, the 
Board readjudicated the Veteran's claim.  In March 2009, 
after a Joint Motion for Remand was filed by the parties, the 
Court again remanded this matter to the Board.  Copies of the 
Court's decisions in this case are contained within the 
claims file.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

As set forth in the introduction, the Board last adjudicated 
this claim in October 2007 and it was recently remanded by 
the Court in March 2009 for readjudication, to include a more 
complete statement of the reasons and bases for the Board's 
decision.  Subsequent to the March 2009 order of the Court, 
the Veteran, through counsel, submitted additional evidence.  
This evidence included an evaluation prepared by a private 
psychologist, a letter from the Veteran's treating 
psychiatrist, a letter from the Veteran's supervisor, and 
copies of VA treatment records from an inpatient PTSD 
evaluation that was conducted in June 2009.  

The report prepared by the private psychologist, who 
evaluated the Veteran in connection with his claim for 
increased benefits, diagnosed the Veteran with PTSD and 
several anxiety and mood disorders, including major 
depressive disorder, panic disorder with agoraphobia, 
generalized anxiety disorder, and obsessive compulsive 
disorder, which he opined were all secondary to the Veteran's 
PTSD.  The private psychologist opined that the Veteran's 
various psychiatric disorders, including symptoms such as 
hallucinations, had a severe negative impact on the Veteran's 
social and occupational functioning and even his daily living 
skills.  While acknowledging that the Veteran was currently 
employed by the postal service, he nonetheless opined that 
the Veteran would be unable to maintain employment outside of 
a "sheltered workshop."  He assigned a global assessment of 
functioning (GAF) score of 35, which he described as 
"indicating major impairments in occupational and social 
functioning, concentration, attention, and persistence."

The Veteran's VA treating psychiatrist wrote a letter dated 
in April 2009 indicating that he had worked with the Veteran 
since 2001 and that the Veteran had numerous unsuccessful 
antidepressant trials.  He observed that the Veteran was 
facing job related stress that was aggravating his symptoms.  
He wrote that the Veteran was "close to having enough 
problems to merit a diagnosis of actually being 
unemployable."  

VA treatment records from the Veteran's June 2009 VA 
inpatient PTSD evaluation indicate that the Veteran is 
diagnosed with  PTSD, bipolar spectrum illness, panic 
disorder without agoraphobia, and acrophobia.  During his 
evaluation, he denied symptoms of obsessive compulsive 
disorder, psychotic symptoms, or suicidal or homicidal 
ideation.  He was assigned a GAF score of 40.  No other VA 
treatment records for the period after August 2004 are 
contained in the claims file.

The Veteran's supervisor wrote a letter dated in April 2009 
that indicated that, for the most part, the employee/employer 
relationship with the Veteran was "tolerable."  However, 
the Veteran demonstrated a resistance to changes at the 
workplace and was at times "conflictive and disruptive."  
The Veteran was very emotionally labile at work; at times the 
Veteran was pleasant and agreeable, but at other times he 
would suddenly become "moody and disagreeable" for no 
apparent reason.  This started to impact the Veteran's 
relationships with his co-workers.  The Veteran's supervisor 
noted that the Veteran's work related difficulties seemed to 
be increasing in severity.  

Thus, the record to this point indicates that while there is 
significant psychiatric impairment, the Veteran appears to 
remain gainfully employed.  While one examiner has suggested 
that this is a sheltered workshop situation, the Veteran's 
employer did not describe any specific accommodations made to 
the Veteran.  He indicated that people are careful around the 
Veteran and suggested the symptoms were worse, although he 
seems to be employed full time.  Development to determine 
whether special accommodations are being made will be 
undertaken.

This evidence indicates that the Veteran's PTSD may have 
worsened since his last VA examination.  In light of this, 
the Board finds that a more recent VA examination is 
necessary.  See VAOGCPREC 11-95 (April 7, 1995) (where a 
claimant asserts to the Board, of the facts suggest, that 
there has been a further increase in the severity of a 
disability subsequent to the RO decision, the duty to assist 
may require that the Board remand the issue for additional 
evidentiary development, including a new examination).  

Additionally, VA treatment records referable to the period 
after August 2004 and Vet Center treatment records should be 
obtained prior to the examination to enable the examiner to 
assess the Veteran in light of his past psychiatric treatment 
history. See e.g. Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA treatment records are in constructive possession 
of the Secretary, and must be considered if the material 
could be determinative of the claim).

The Veteran and his representative should also be provided 
notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which was decided during the pendency of this appeal.



Accordingly, the case is REMANDED for the following actions:

1. A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in accordance 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2008).  This letter should 
comply with the Court's guidance as set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment that he received for his PTSD.  
Based on the response, the RO should 
undertake all necessary action to obtain 
copies of all clinical records that have 
not previously been obtained from any 
identified treatment source.  VA treatment 
records for the period after August 2004 
and Vet Center treatment records should be 
obtained.  If records are not located, the 
claims folder should document the efforts 
made to obtain the records.

3.  The Veteran's supervisor should be 
contacted, with the assistance of the 
appellant as needed, to ascertain whether 
there are accommodations made for the 
Veteran at his employment.  It should be 
ascertained whether he remains employed, 
and if so, whether he works a full week.  
If accommodations are made, they should be 
described.  If he is no longer employed, 
the date of termination should be 
determined and the reasons therefore set 
out.

4.  The Veteran should then be afforded a 
VA psychiatric examination to determine the 
current severity his PTSD.  All testing or 
studies deemed necessary should be 
performed.  The claims file should be made 
available for the examiner's review in 
connection with the evaluation.  The 
examiner must state in his or her report 
that he or she reviewed the claims file.

All clinical manifestations of the 
Veteran's PTSD should be reported in 
detail.  Additionally, if any psychiatric 
disorder(s) other than PTSD is/are 
diagnosed, the examiner should state 
whether or not such disorder(s) were caused 
or aggravated by the Veteran's PTSD.  If 
possible, current and past year global 
assessment of functioning (GAF) scores 
attributed solely to the Veteran's PTSD and 
any psychiatric disorder(s) caused or 
aggravated by PTSD should be assigned and 
their significance explained.  The examiner 
should provide an opinion concerning the 
degree of occupational and social 
impairment resulting from the Veteran's 
service connected PTSD and any psychiatric 
disorder caused or aggravated by PTSD.  If 
a psychiatric disorder that is neither 
caused nor aggravated by PTSD is diagnosed, 
the examiner should explain the degree to 
which such disorder causes additional 
impairment.  

In his or her report, the examiner should 
address the prior examinations of record 
performed by both VA examiners and private 
clinicians, as needed.  The examiner should 
explain whether the Veteran's psychiatric 
condition declined over the course of the 
appeal period and, if so, when such decline 
occurred.  The examiner should also 
specifically comment on the Veteran's 
ability to function within his current 
employment setting.  All of the examiner's 
conclusions should be fully explained in 
the report.

5.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an opportunity 
to respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




